     Case 8:20-cv-01744-GW-JPR Document 10 Filed 02/03/21 Page 1 of 4 Page ID #:67



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11    PHILIP GRAHAM DUGGER,            ) Case No. SACV 20-1744-GW (JPR)
                                       )
12                       Petitioner,   )
                                       ) ORDER SUMMARILY DISMISSING
13                  v.                 ) FEDERAL HABEAS PETITION
                                       )
14    KATHLEEN ALLISON, CDCR           )
      Secretary,1                      )
15                                     )
                         Respondent.   )
16
17         On September 10, 2020, Petitioner filed a Petition for Writ
18 of Habeas Corpus by a Person in State Custody.2            The Petition’s
19
20         1
            Petitioner names as Respondent Ralph Diaz (see Pet. at 1),
21   who   was   the   California   Department  of   Corrections   and
     Rehabilitation’s Secretary when the Petition was filed. Diaz had
22   custody of Petitioner at his institution of confinement and
     therefore was properly sued. See Ortiz-Sandoval v. Gomez, 81 F.3d
23   891, 894-96 (9th Cir. 1996) (as amended).     Because the CDCR’s
     Secretary is now Kathleen Allison, she is substituted in as the
24   proper Respondent. See Fed. R. Civ. P. 25(d); see also R. 2(a),
25   Rs. Governing § 2254 Cases in U.S. Dist. Cts.

26         2
            That same day, Petitioner moved to disqualify the two
     assigned judges. On October 6, 2020, the Honorable Fernando M.
27   Olguin denied Petitioner’s disqualification motion.           Thus,
     Petitioner’s September 29, 2020 request for an update on the status
28   of that motion is moot.

                                          1
     Case 8:20-cv-01744-GW-JPR Document 10 Filed 02/03/21 Page 2 of 4 Page ID #:68



 1 three claims stem from the state courts’ denials of his requests
 2 for counsel during his parole proceedings.           (See Pet. at 6-8.)3
 3 He asks that counsel be appointed to represent him during his
 4 parole proceedings and that an evidentiary hearing be ordered on
 5 his claims.      (Id. at 19.)
 6         Under Rule 4 of the Rules Governing Section 2254 Cases in
 7 the United States District Courts, a district court may dismiss a
 8 habeas corpus petition before the respondent files an answer
 9 “[i]f it plainly appears from the petition . . . that the
10 petitioner is not entitled to relief.”           See also Clayton v.
11 Biter, 868 F.3d 840, 845 (9th Cir. 2017) (“District courts
12 adjudicating habeas petitions under § 2254 are instructed to
13 summarily dismiss claims that are clearly not cognizable.”).
14 And under Local Rule 72-3.2, a Magistrate Judge may “prepare a
15 proposed order for summary dismissal and submit it and a proposed
16 judgment to the District Judge” when “it plainly appears from the
17 face of the petition . . . that the petitioner is not entitled to
18 relief.”
19         The Petition fails to state a cognizable claim.          Its three
20 claims all stem from the state courts’ denials of Petitioner’s
21 requests for counsel during his parole proceedings.             (See Pet. at
22 6-8.)       But the Supreme Court has never held that state prisoners
23 have a federal constitutional right to counsel at such hearings.
24 See Pennsylvania v. Finley, 481 U.S. 551, 555 (1987) (“[T]he
25 right to appointed counsel extends to the first appeal of right,
26
27         3
           For nonconsecutively paginated documents, the Court uses the
     pagination generated by its Case Management/Electronic Case Filing
28   system.

                                          2
     Case 8:20-cv-01744-GW-JPR Document 10 Filed 02/03/21 Page 3 of 4 Page ID #:69



 1 and no further.”); Dorado v. Kerr, 454 F.2d 892, 897 (9th Cir.
 2 1972) (“[D]ue process does not entitle California state prisoners
 3 to counsel at [hearings] called to determine, administratively,
 4 the length of imprisonment, and to grant or deny parole.”).
 5 Because there is no federal constitutional right to counsel at
 6 parole hearings, there can be no claim that the state courts’
 7 denials of his requests for counsel violated his federal
 8 constitutional rights.        See Coleman v. Thompson, 501 U.S. 722,
 9 752-54 (1991) (holding that petitioner cannot claim
10 constitutionally ineffective assistance of counsel when no
11 underlying constitutional right to counsel exists); see also
12 Miller v. Keeney, 882 F.2d 1428, 1432 (9th Cir. 1989) (“If a
13 state is not constitutionally required to provide a lawyer, the
14 constitution cannot place any constraints on that lawyer’s
15 performance.”).4
16         Because it is clear that Petitioner is not entitled to
17 federal habeas relief, this action must be summarily dismissed.
18 See, e.g., Brooks v. Borders, No. CV 17-02535-RGK (DFM), 2018 WL
19 5098858, at *5 (C.D. Cal. Feb. 13, 2018) (recommending summary
20 dismissal of claim that petitioner was denied constitutionally
21 effective assistance of counsel at parole hearing), accepted by
22 2018 WL 5095159 (C.D. Cal. Oct. 17, 2018), certificate of
23
           4
               Petitioner    also   complains    about    the   state    courts’
24 application of its procedural rules in denying his claim for
25 counsel (see Pet. at 7-8 (claiming in ground two that state courts
     improperly construed his “writ of mandate” as habeas petition and
26   in ground three that superior court incorrectly stated “his county
     of   commitment”)),    but    “[f]ederal   habeas   courts    lack
27   jurisdiction . . . to review state court applications of state
     procedural rules.” Poland v. Stewart, 169 F.3d 573, 584 (9th Cir.
28   1999) (as amended).

                                          3
Case 8:20-cv-01744-GW-JPR Document 10 Filed 02/03/21 Page 4 of 4 Page ID #:70
